February 20, 1970


Hon. Enrique H. Pena                Opinion No.,M- 584
County Attorney
El Paso County                      Re:   Authority, if any, of
Room 201, City-County Bldg.               Commissioners Court of
El Paso, Texas 79901                      El Paso County to increase
                                          the amount of anticipated
                                          revenue over the amount
                                          submitted in the budget
                                          of the County Auditor
Dear Mr. Penar                            acting as budget officer.
          In your letter requesting an opinion from this office,
you state the following facts:
          “The Commissioners’ Court at its budget
     hearing on January 12, 1970, Increased the
     amount of’estimated revenue by $99,090.00,
     such increase not being within the anticipated
     revenue for the gear 3,970,as estimated by the
     County Auditor. The Commissioners’ Court has
     determined that they have the power to increase
     the anticipated revenue for the year 1970 over
     the anticipated revenue estimated by the.County
     Auditor and that they have authority to do so,
     anticipating that they may sell some land be-
     longing to the County, there being no contract
     for sale nor appraisals of the value of the
     land in possession of the Auditor at the time
     the budget was prepared and submitted to the
     Commissioners’ Court by the Auditor.
          1,
           . . .
                 the population of El Paso County in
     the 1aat’c;nsus was 314,000. . . .”
           With regard to these facts, you ask the following
questions :


                       -2784-
Hon. Enrlque H. Pena, page 2        (~-584)


          'Does the Commissioners' Court have authority
     to Increase the amount of anticipated revenue under
     the facts outlined above?
          "Can Commissioners' Court Increase the an-
     ticipated revenue over and above the revenue
     anticipated by the County Auditor in a county
     of 314,000 population?
          'Is land owned by the county which Is an-
     ticipated to be sold by the county In the current
     year, and Is estimated to be of a given value by
     the Commissioners' Court, there being no contract
     of sale concerning said land, nor appraisal other
     than that valued by the Commissioners' Court, sub-
     ject to be anticipated as revenue for the current
     year budget?
          I,    41
           . . .
           Attorney General's Opinion ~~-765   (1959) holds as
follows:
          "After the office of County Auditor was
     created and Article 1665 and Article 1666a,
     Vernon's Civil Statutes, were passed, a new,
     entire and Independent system of rules and
     laws were passed relative to the county budget
     and county financial reports in counties with
     a population In excess of 225,000, thereby
     supersedln and repealing Articles 1634,
     1635 and 1836, Vernon's Civil Statutes, ln-
     sofar as said articles pertained to such
     counties."
          In view of the holding In this prior opinion, which
prior opinion it is the policy of this office to follow unless
plainly in error, the County Auditor of El Paso County Is the
budget officer for the Commlssloners Court.
          Article 1666a,    Vernon's Civil Statutes, provides, In
part, as follows:
          "The County Auditor In all counties having
     a population In excess of two hundred and twenty-
     five thousand (225,000) as shown by the last



                           -2785-
Hon. Enrique H. Pena, page 3 (M-584)


    preceding or any future United States Census
    shall serve as the budget officer for the Com-
    missioners Courts in each county, and on or
    immediately after January 1st of each year
    he shall prepare a budget to cover all pro-
    posed expenditures of the county government
    for the current fiscal and calendar year.
    Such budget shall be carefully itemized so
    as to make possible as clear a~comparlson as
    practicable between expenditures Included in
    the proposed budget and actual expenditures for
    the same or similar purposes for the preceding
    year. The budget shall be so prepared as to
    show with reasonable accuracy each of the
    various projects for which appropriations are
    set ,up In the budget, and the estimated amount
    of money carried in the budget for each of
    such projects. The budget shall contain a
    complete financial statement of the county,
    showing all outstanding obligations of the
    county, the cash on hand to the credit of
    every and each fund of the county government,
    the funds received from all sources during
    the previous year, the funds and revenue es-
    timated by the Auditor to be received from
    all sources during the previous year, the
    funds and revenue estimated by the Aud-r
    'tobe received from all sources durlnR the
    ensuing year, together with a statement or
    all accounts and contracts on which sums are
    due to or by the county as of December 31st
    of the year preceding, except taxes and court
    costs. . . .
         ,I
          . . . the budget as prepared by the County
    Auditor shall be acted upon by the Commissioners
    Court. The Court shall have authority to make
    such changes In the budget as In its judgment
    the'facts and the law warrant and the Interest
    of the taxpayers demand, provided the amounts
    budgeted for current expenditures from the
    various funds of the county shall not exceed
    the balances in said funds as of January 1st
    plus the anticipated revenue for the current
     ear for which the budget Is made, as estimated
     y the County Auditor. . . .'* (Emphasis added.)




                     -2786-
                 1
   .




Hon. Enrique Ii. Pena, page 4 (~-584)



          In view of the plain and unambiguous language of
     Article 1666a, Vernon's Civil Statutes, It Is our opinion,
in answer to your first two questions, that It Is the County
Auditor of El Paso County and not the Commissioners Court who
has the authority to prepare a budget to include estimated
anticipated revenue for the budget year 1970; and the Conunls-
sioners Court does not have the authority to budget an amount
for the current year which exceeds the anticipated revenue as
estimated by the County Auditor.
          In answer to yoke third question, you are advised
that there Is no provision in Article 1666a, Vernon's Civil
Statutes, which would have prohibited the County Auditor of
El Paso County from anticipating in the current budget revenue
to be received by the county from a proposed sale of real
estate during 1970. It has been held that under the general
budget laws pertaining to counties of less than 225,000 pop-
ulation that the budget officers who have express authority
to estimate anticipated revenues have discretion In exercising
that authority. Attorney General's Opinion O-1231 (1939);
Guerra v. McClellan, 250 S.W.2d 241 (Tex.Clv.App. 1952 affirmed
2% S W 2d 72 (Tex.Sup. 1953); Guerra v. Rodriquez, 271 S.W.2d
715 (!i'e;.Clv.App.
                  1955, error ref. n.r.e.). It Is our opinion
that this proposition of law Is applicable to the County Auditor's
authority under the provisions of Article 1666a, Vernon's Civil
Statutes. Consequently, you are advised It Is our opinion that
it was within the discretion of the County Audltor,to fail to
estimate as anticipated revenue any amount based upon a proposed
sale of county-owned real estate during 1970. However, this
opinion does not pass on the question of whether the County
Auditdr properly exercised his discretion In this regard.
                       SUMMARY
            It is the County Auditor of El Paso County
       and not the Commissioners Court who has the au-
       thority to budget for anticipated revenue for the
       budget year 1970 and the Commlssloners Court
       does not have the authority to budget an amount
       for the current year which exceeds the anticipated
       revenue as estimated by the County Auditor.
            It was within the discretion of the County
       Auditor to fall to estimate as anticipated revenue
       any amount based upon a proposed sale of county-
       owned real estate during 1970.




                         -2787-
.   .   .




            Hon. Enrique H. Pena, page 5 (M-584)




                                                    MARTIN
                                                   neral of Texas

            Prepared by Ivan R. Williams, Jr.
            Assistant Attorney General
            APPROVED:
            OPINION COMMITTEE
            Kerns Taylor, Chairman
            W. E. Allen, Acting Co-Chairman
            Gordon Cass
            Richard Chote
            Howard Fender
            Donald Cummings
            MEADE F, GRIFFIN
            Staff Legal Assistant
            ALFRED WALKER
            Executive Assistant
            NOLA WHITE
            First Assistant




                                    -2788-